DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-3, 5-8, and 10-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, and 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 22 recite that a second layer of polyethylene, a tie layer, or a heat-sealing layer be on a side of the single layer comprising at least 50% of the zinc ionomer opposite the layer of polyethylene.  Claims 1 and 22 also require that the single layer comprising at least 50% of the zinc ionomer be an outer layer of the barrier material.  These two requirements are mutually exclusive and therefore render the claims indefinite.
Claims 2-3, 5-8, and 10-21 are rejected as being dependent on indefinite claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-8, and 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP 2386411 to Fanfani cited in Information Disclosure Statement filed 2 August 2021 (herein Fanfani) in view of European Publication EP 0352127 to Gibbons et al. cited in Information Disclosure Statement filed 8 May 2020 (herein Gibbons) and evidenced by Permeation of Oxygen and Water Vapor Through EVOH Films as Influenced by Relative Humidity by Zhang et al. cited in previous Office action (herein Zhang).
Regarding claim 1¸ Fanfani teaches a packaging film comprising a) an outer sealing layer corresponding to the single layer comprising at least 50% of a zinc ionomer recited in the instant claims, b) an outer abuse layer, c) at least one inner bulk layer corresponding to the layer of polyethylene recited in the instant claims, and d) a core layer comprising e) a barrier layer corresponding to the layer that forms a gas barrier recited in the instant claims and f) at least one crystalline polyamine layer adhered to barrier layer e) (abstract).  Fanfani teaches that the outer sealing layer a) can be made using ionomers (paragraph 0041) which can be zinc ionomers (paragraph 0099).  One of ordinary skill in the art would recognize that a layer made of only a zinc ionomer would constitute a layer being 100% zinc ionomer.  Fanfani also teaches that inner bulk layer b) can be made from ethylene homo- and co-polymers (paragraph 0043).  Fanfani teaches that the film can have a layer sequence of a/c/e/f/b and a/c/f/e/b (paragraph 0070) which meets the claimed layer sequence.  Fanfani teaches that barrier layer e) can be made from EVOH (paragraph 0047) and have an oxygen transmission rate lower than 7 cm3/m2*day*atm (paragraph 0047).  While this oxygen transmission rate is for the barrier layer and not the packaging film as a whole, one of ordinary skill in the art would recognize that a film containing a barrier layer having a certain oxygen transmission rate would confer on the film an oxygen transfer rate of that of the barrier layer or lower.  Furthermore, Fanfani teaches that the desired oxygen transmission rate is measured at 23°C and 0% relative humidity (paragraph 0047), Table I of Zhang gives several fitted semiempirical equations wherein oxygen transmission rate is a function of relative humidity and temperature.  Comparing 0% and 50% relative humidity at 23°C shows that the oxygen transmission rate at 50% relative humidity is at most 1.665 times the oxygen transmission rate at 0% relative humidity.  Therefore, applying this factor to the oxygen transmission rate of Fanfani yields a rate of less than 11.7 cm3/m2*day*atm.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Fanfani is silent as to the areal density of the individual layers.
Gibbons teaches a barrier laminate structure (abstract) comprising paperboard substrate 28, oxygen barrier material layer 32, tie layers 30 and 34, caulking polymer resin layers 36 and 40, abuse resistant layer 54, and layer of low density polyethylene (herein LDPE) 42 (Col 6, lines 6-34 and Fig 2).  Gibbons teaches that the layers are present in the following coating weights: oxygen barrier 32, 8.0 to 20.0 lbs; tie layers 30 and 34, 2.0 to 6.0 lbs; caulk layers 36 and 40, 2.0 to 6.0 lbs; abuse resistant layer 38, 3.0 to 10.0 lbs; LDPE layer 42, 12.0 to 30.0 lbs (Col 6, lines 6-34).  Gibbons teaches that the coating weights given are per 3000 square feet (Col 5, lines 38-40) which yields coating weights of: oxygen barrier 32, about 13 to about 32.6 g/m2; tie layers 30 and 34, about 3.3 to about 9.8 g/m2; caulk layers 36 and 40, about 3.3 to about 9.8 g/m2; abuse resistant layer 38, about 4.9 to about 16.3 g/m2; and LDPE layer 42, about 19.5 to about 48.9 g/m2.  Each of these ranges either falls within, overlaps, or is near enough the claimed ranges to teach or render them obvious.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05 (I).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to give the layers of Fanfani the coating weights taught by Gibbons because they are known techniques applied to a known product to yield predictable results (see MPEP 2143(I)(D).
Regarding the second layer of polyethylene, tie layer, or heat-sealing layer on the outside of the ionomer-containing layer, these layers are recited as being optional; therefore, Fanfani as modified according to Gibbons meets the claimed limitations if there are no layers to the outside of the ionomer-containing layer of Fanfani.
Regarding claim 2 , Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that barrier layer e) can be made of PVDC and EVOH (paragraph 0047).
Regarding claim 3, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that tie layers may be present to better adhere adjacent layers (paragraph 0059).
Regarding claim 7, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that there is only one barrier layer e) (paragraph 0049).
Regarding claims 5-6, 8, and 12-13, Fanfani and Gibbons teach all the limitations of claims 1, 7, and 3 as discussed above.
As discussed above, Fanfani as modified according to Gibbons teaches coating weights that overlap the claimed ranges.  It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.   See MPEP 2144.05 (I).
Regarding claim 10, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that the film is a packaging film (abstract).
Regarding claim 11, Fanfani and Gibbons teach all the limitations of claim 10 as discussed above.
Fanfani teaches that the packaging film can have a structural bottom web that can be cardboard (paragraph 0107).
Regarding claim 14, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that there can be an outer abuse layer b) that can be a polyethylene (paragraph 0042).  Fanfani teaches that the outer abuse layer b) is on the opposite side of the laminate from the sealing layer a) (paragraph 0070).
Regarding claim 15, Fanfani and Gibbons teach all the limitations of claim 14 as discussed above.
Fanfani teaches that tie layers may be present to better adhere adjacent layers (paragraph 0059).
Regarding claim 16, Fanfani and Gibbons teach all the limitations of claim 2 as discussed above.
The cellulose derivative or polymer is recited in the alternative in claim 2.  Therefore, the fact that Fanfani is silent as to there being a cellulose derivative or polymer meets the claimed limitations so long as Fanfani teaches one of the alternatives such as PVDC.
Regarding claim 17, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
As discussed above, the heat-sealing layer is recited as an optional component.  Therefore, Fanfani need not teach a heat-sealing layer to meet the claimed limitations.
Regarding claim 18, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that in addition to a zinc ion, alkali metal ions or multivalent metal ions can be used in the ionomer (paragraph 0099).  Therefore, while Fanfani does not disclose the contents of the metal ions, they would, at a minimum, overlap the claimed range.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 19, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani teaches that barrier layer e) can be made of PVDC (paragraph 0047).
Regarding claim 20, Fanfani and Gibbons teach all the limitations of claim 19 as discussed above.
The cellulose derivative or polymer is recited in the alternative in claim 19.  Therefore, the fact that Fanfani is silent as to there being a cellulose derivative or polymer meets the claimed limitations so long as Fanfani teaches one of the alternatives such as PVDC.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over European Publication EP 2386411 to Fanfani cited in Information Disclosure Statement filed 2 August 2021 (herein Fanfani) in view of European Publication EP 0352127 to Gibbons et al. cited in Information Disclosure Statement filed 8 May 2020 (herein Gibbons) as applied to claim 1 and in further view of British Publication GB 2529904 to Langstaff (herein Langstaff).
Regarding claims 21, Fanfani and Gibbons teach all the limitations of claim 1 as discussed above.
Fanfani is silent as to the barrier being formed from a combination of a cellulose derivative or polymer and one or more of the recited polymers.
Langstaff teaches a laminated structure for use in barrier packaging comprising a first layer having oxygen barrier properties (abstract).  Langstaff teaches that the first layer may comprise cellulose and/or a cellulose derivative (page 5, line 15).  Langstaff also teaches that the first layer may be coated with materials such as polyvinyl alcohol (page 7, line 21-page 8, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier layer of Fanfani to be the coated first layer of Langstaff because it would offer a lower carbon footprint (page 5, lines 10-12) and improve properties such as oxygen, aroma, and/or volatile oil barrier and/or printability (page 7, line 21-page 8, line 5).
Response to Amendment
In view of Applicant’s amendments filed 9 June 2022, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive. 
Applicant argues that the oxygen transmission rate at 0% RH is very different from 50% RH (Remarks, page 6).  As discussed above, Table I of Zhang gives several fitted semiempirical equations wherein oxygen transmission rate is a function of relative humidity and temperature.  Comparing 0% and 50% relative humidity at 23°C shows that the oxygen transmission rate at 50% relative humidity is at most 1.665 times the oxygen transmission rate at 0% relative humidity.  Therefore, applying this factor to the oxygen transmission rate of Fanfani yields a rate of less than 11.7 cm3/m2*day*atm.
Applicant argues that Fanfani does not teach a barrier layer that does not contain both EVOH and polyamide or polyamide only (Remarks, page 7).  While Fanfani teaches a core layer d) comprising barrier layer e) and polyamide layer f), it is only barrier layer e) which corresponds to the barrier layer recited in the instant claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783